Ditore, J.
Judgment modified by inserting therein that a body execution may issue. In an action to recover damages for personal injuries, plaintiff is entitled to body execution. (Civ. Prac. Act, §§ 764, 826.) The fact that plaintiff has not issued execution to a marshal as against defendants’ property is immaterial at this time. A body execution will issue only when execution against property has been returned unsatisfied and this must be considered by the clerk before he issues said body execution. Settle order on notice.